Regardless of whether defendant was eligible for resentencing, the record supports the court’s alternative finding that substantial justice dictated denial of the application. That determination was a proper exercise of the court’s discretion (see People v Gonzalez, 29 AD3d 400 [2006], lv denied 7 NY3d 867 [2006]). Shortly after being released from prison on a homicide conviction, defendant possessed a significant quantity of drugs under circumstances indicating that he was involved in large-scale drug trafficking. These factors outweighed defendant’s favorable record while incarcerated on the drug case (see e.g. People v Gumbs, 66 AD3d 558 [2009], lv dismissed 14 NY3d 771 [2010]). Concur — Tom, J.P, Catterson, DeGrasse, Richter and Manzanet-Daniels, JJ.